DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
1-16, 19 and 25-32
Pending:
17-18 and 20-24
Withdrawn:
none
Examined:
17-18 and 20-24
Independent:
17
Allowable:
none


Abbreviations

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 6/16/2014.

Withdrawal / Revision of Objections and/or Rejections
In view of the amendment and remarks:
All previous objections are withdrawn.
The previous 112/b rejections are withdrawn, except as noted below, and additional rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Claim Rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18 and 20-24 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues also cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
17
each intervention point in the tumor sample
It is not clear whether the relevant set of intervention points is this recited "each" possible "intervention point in the tumor sample" (i.e. all possible such points according to the tumor type, etc.) or a subset of points according to the later recited "the intervention points are selected from..."  It may help to clearly recite the set of all possibly contemplated intervention points and then also recite any required selections, all prior to reciting performance of any steps actually using any intervention points.
17, 24
the intervention points are selected from..., or are at least 10 intervention points selected from the group consisting of..., and a set of other genes selected from..., wherein
the intervention points comprise a set of target genes selected from:...
1) The logical and grammatical relationships are unclear among the three recitations: (i) "the intervention points are selected from...," (ii) "or are at least 10 intervention points selected from..." and (iii) "wherein the intervention points comprise a set of target genes selected from:..."  No punctuation should proceed the conjunction in a list having only two elements (e.g. "X or Y" and not "X, or Y").  It may help to insert enumeration among the recited options, e.g. "...the intervention points either (i) are selected from... or (ii) are at least 10 intervention points selected from the group consisting of..."  Relatedly, it is not clear whether the "wherein" clause beginning at the end of the paragraph following step (b)(iii)(B) applies to all "intervention points" or only those recited after the preceding claim 24.
2) The relationship between the recited "the intervention points... are at least 10 intervention points selected from the group consisting of..." and the recited ", and a set of other genes selected from..." is unclear, at least because the recitation appears to require "...points are..., and...," and no punctuation should separate a grammatical construction such as "...are X[[,]] and Y," i.e. "...are X[[,]] and Y" would be correct, in contrast to what is recited.  Also, each "intervention point" is recited as comprising "a set of target genes" (preamble), but it is unclear how the recited "and a set of other genes" relates to the earlier recited "the intervention points... are at least 10 intervention points," e.g. whether the "set of other genes" may optionally be one of the "at least 10 intervention points" (each "point" being a "set" as in the preamble) or must be in addition to those 10.

3) The relationship between the recited "a set of other genes selected from RET, ROS 1, ALK and UB1" and the later recited "RET, ROS 1, ALK and UB1 for the set of other genes intervention point" is unclear, at least because the two recitations appear duplicative such that it is not clear what if any further limitation is created by the second recitation.

4) The recited "the intervention points comprise a set of target genes selected from" (after step (b)(iii)(B)) is inconsistent with the recited "wherein each intervention point comprises a set of target genes" (preamble), in that the preamble requires one set per point while the later recitation requires all "points" comprising a single "set."
17
d) selecting the three intervention points
The recited "the three intervention points" lacks clear antecedent at least because the previous recitations of "intervention points" (e.g. preamble as well as immediately following step (b)(iii)(B)) read on as few as only two intervention points.  This same issue recurs in step (e).
17
the level of miRNA expression level
Not interpretable.  This rejection may be overcome by deleting the second recitation of "level."
17, 22
...for each intervention point, determining copy each intervention point
redundant and creates the logical problem of 


18
claim 17, further comprising p53 gene sequencing
It is unclear how this step relates to claim 17.  If this step is intended as part of claim 17, step (a)(ii), then this may be clarified.  This rejection is maintained.

20
a mean miRNAs fold change for each gene of each intervention point is calculated as the average of the miRNA TvN fold change for the gene,
It is not clear what inputs are required for the recited "mean" or "average," i.e. it is not clear what are the multiple instances of "miRNAs fold change" for the recited single "the gene," e.g. averaging over un-recited instances over time, etc.  Relatedly, it appears that "mean miRNAs fold change" should be recited as "mean miRNA[[s]] fold change," similarly to "corrected mRNA TvN fold change."  Also, either "TvN fold change" or simply "fold change" should be recited consistently.  Similarly, "the mRNA fold change Tumor versus Normal of the gene (mRNA TvN fold change)" may be recited utilizing the already recited notation and without unnecessary duplication of notation.  Such clarifications and efficiencies of notation should be applied throughout the claims.
20, also 17 & 23
mean...
average...
arithmetic mean...
It is not clear what if any distinction is required.  Conventionally, each may be equivalent, in which case, the same single term should be recited consistently, in claim 20 and throughout all of the claims.
21
the following intervention points: mTOR-AKT-PTEN, RAS, ERK, PBK and Immune Modulators
Lacks clear antecedent, at least because it is not clear that each "intervention point" recited here previously and explicitly has been instantiated as an "intervention point" or generally how these instances relate to those recited previously.
21
the level of miRNA is determined and used to calculate a corrected mRNA TvN fold change for
It is not clear what is the relationship of this requirement for miRNA to be "determined and used..." versus the "intervention point" and "gene" selections of claim 17.  For example, it is not clear whether the requirement of this claim replaces or is in addition to the requirements of claim 17.
23
the step of score calculation
Lacks clear antecedent, and therefore the relationships of the steps of claim 23 to the steps of claim 17 are not clear.
23
the CNV fold change
Lacks clear antecedent and generally is not interpretable; it is not clear how "CNV" relates to "fold change," and generally the terms are not recited consistently.
23
the arithmetic mean of the mRNA TvN fold change of each of the genes for each intervention point
It is unclear whether what is required is a single mean across all genes of all intervention points versus a mean for each intervention point, each such mean being calculated across all genes of such a given intervention point.
24
the intervention points are
It is not clear whether these are the "selected" intervention points of claim 17 or are a set of intervention points to which the selections of claim 17 still must be applied.


Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

101 -- NO REJECTION
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial exceptions (JE) to 101 patentability -- NO REJECTION
Referring to 101 JE analysis as organized in the Office's published January 2019 guidance, no rejection applies to claims 17-18 and 20-24, at least by analogy to:
the analysis step 2A, 2nd prong, 3rd consideration, relating to a particular machine integrating any possible judicial exceptions into a practical application, in that a particular machine in this instance comprises at least the recited characterizing a tumor sample in comparison to a normal sample, including for each intervention point determining mRNA expression levels of and at least partially sequencing genes of the intervention point, along with equipment inherent in these steps.

Subject matter clear of the prior art
Claims 17-18 and 20-24 are clear of the prior art, at least to the extent that the claims presently can be interpreted and subject to the above 112/b rejections and objections to the claims and specification.  Close art, for example Simon (as cited on the 12/6/2016 IDS), does not teach the instant combination of the particular scoring of candidate pathways according to sequence mutation and expression analyses of pathway genes for selection of a drug treatment cocktail, and it is not clear that combining art with Simon to teach the above limitations would have been obvious.
Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 ("Authorization for Internet Communications...") can authorize such communication.  Further explanation is provided in "Patent Internet Usage Policy" published by the Office June 1999 (64 Fed. Reg. 33056), and in particular Article 5 of the policy, which is reproduced in MPEP 502.03.II.  Form SB/0439 may be found here: /www.uspto.gov/patent/patents-forms
As warranted during examination and after the above authorization, the examiner's email address may be 
Papers may be submitted to Technical Center 1600 by facsimile transmission via the Central Fax Center at (571) 273-8300, conforming with notices in the Official Gazette: 1096 OG 30 (11/15/1988), 1156 OG 61 (11/16/1993) and 1157 OG 94 (12/28/1993).  See also 37 CFR 1.6(d).  However, please note that the examiner's interface to the Central Fax Center is less desirable than other forms of communication.  It is suggested that any facsimile transmission be accompanied by a voice telephone call to the examiner.  
If possible, the most efficient forms of communication from the examiner's perspective are (1) telephone call to request an interview and (2) email to provide documents for an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631